DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa et al. US Pub 2003/0147678 (Ozawa).
Regarding claim 1, Ozawa teaches an intermediate transfer unit comprising: 
a drive roller (22);  
5a tension roller (23); 

an intermediate transfer belt (32) that has an endless shape, is stretched over the drive roller, the tension roller, and the backup roller, and moves circularly; 
a tension roller support part (42) that freely movably supports the tension roller in inner 10and outer directions of the intermediate transfer belt; 
a first elastic member (47b) that urges the tension roller in a first outward direction of the intermediate transfer belt and applies tension to the intermediate transfer belt through the tension roller; 
a backup roller support part (51) that supports the backup roller in a state of applying 15tension to the intermediate transfer belt in a second outward direction different from the first outward direction; and 
a second elastic member (51a) that is provided at the backup roller support part and receives, through the backup roller, the tension that the backup roller receives from the intermediate transfer belt to thereby buffer the tension (FIG. 4). 
Regarding claim 4, Ozawa teaches the intermediate transfer unit according to claim 1, wherein the second elastic member includes a spring (51a).  
Regarding claim 7, Ozawa teaches 15the intermediate transfer unit according to claim 2, wherein the bearing is freely movably supported in inner and outer directions orthogonal with a surface of the intermediate transfer belt (¶0111).
Regarding claim 9, Ozawa teaches 10an image forming apparatus comprising: an image forming device that includes the intermediate transfer unit according to claim 1 and transfers a .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. US Pub 2003/0147678 (Ozawa) and Fujita et al. US 2015/0268591 (Fujita).
Regarding claim 2, Ozawa teaches the intermediate transfer unit according to claim 1. Ozawa differs from the instant claimed invention by not explicitly disclosing: the backup roller (50a) support part includes a bearing of the backup roller and a stopper fixed to a fixed position.  However using stoppers are well known. Fujita teaches a stopper fixed to a fixed . 

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. US Pub 2003/0147678 (Ozawa) and Hozumi et al. US 2014/0083821 A1 (Hozumi).
Regarding claims 3, Ozawa teaches the intermediate transfer unit according to claim 1. Ozawa differs from the instant claimed invention by not explicitly disclosing: the second elastic member is formed of an elastic synthetic resin or a rubber. However elastic resin or rubber are known alternatives to spring urging members. Hozumi teaches that coil springs, leaf springs, rubber band, and elastic material are known alternatives for providing tension in an elastic member (¶0090). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a rubber band in place of a spring as an urging member since this is a known alternative and implementation would yield the predictable results of a roller being urged. 

Claims 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. US Pub 2003/0147678 (Ozawa) and Yoshioka et al. US 2015/0220024 A1 (Yoshioka).
Regarding claim 5, Ozawa teaches 5the intermediate transfer unit according to claim 1.
Ozawa differs from the instant claimed invention by not explicitly disclosing: the backup roller includes an elastic layer having a cylindrical shape, and a surface layer, the elastic layer being reversibly deformable and being provided around a rotation axis of the backup roller, the surface layer being formed of a material harder than the elastic layer and being provided at a 
 It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the roller configuration taught by Yoshioka as the backup roller taught by Ozawa since Ozawa is silent with regards to the specifics of the roller construction leaving it to one of ordinary skill to pursue the known options within his or her grasp.
Regarding claim 8, Ozawa teaches an intermediate transfer unit comprising:  
20a drive roller (22); 
a tension roller (23); 
a backup roller (29); 
an intermediate transfer belt (32) that has an endless shape, is stretched over the drive roller, the tension roller, and the backup roller, and moves circularly;  
25a tension roller support part (42) that freely movably supports the tension roller in inner and outer directions of the intermediate transfer belt; 
a first elastic member (47b) that urges the tension roller in a first outward direction of the intermediate transfer belt and applies tension to the intermediate transfer belt through the 14tension roller; and 

Ozawa differs from the instant claimed invention by not explicitly disclosing: the backup roller includes an elastic layer having a cylindrical shape, and a surface layer, the elastic layer being reversibly deformable and being provided around a rotation axis of the backup roller, the surface layer being formed of a material harder than the elastic layer and being provided at a surface of the elastic layer. This is a known method for forming a backup roller. Yoshioka teaches the backup roller includes an elastic layer having a cylindrical shape, and a surface layer, the elastic layer being reversibly deformable and being provided around a rotation axis of the backup roller, the surface layer being formed of a material harder than the elastic layer and being provided at a surface of the elastic layer (FIG. 3, ¶0086). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the roller configuration taught by Yoshioka as the backup roller taught by Ozawa since Ozawa is silent with regards to the specifics of the roller construction leaving it to one of ordinary skill to pursue the known options within his or her grasp.
Regarding claim 10, Ozawa and Yoshikawa teach 15an image forming apparatus comprising: an image forming device that includes the intermediate transfer unit according to claim 8 and transfers a toner image formed on a surface of the intermediate transfer belt onto a recording sheet to form an image on the recording sheet (Ozawa see FIG. 2 and Yoshioka FIG. 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852